Powell, J.
1. An exception to the refusal of the court to allow a question to be asked of a witness must.usually, in order to present a meritorious assignment of error, show that the trial court, at the time of the ruling, was informed of the answer anticipated.
.2. Confessions or inculpatory statements are not inadmissible in evidence, *480if voluntarily made, although the defendant be under arrest at the-time; and this is true whether the arrest be legal or illegal.
Accusation of larceny from house, from city court of Tifton — - Judge Eve. December 13, 1907.
'Submitted January 14,
Decided January 27, 1908.
Robley D. Smith, for plaintiff in error.
W. J. Wallace, solicitor, contra.
3. The evidence fully authorized the conviction. • Judgment affirmed.